Exhibit 3.145 Articles of Organization filed pursuant to §7-90-301, et. seq. and §7-80-204 of the Colorado Revised Statutes (C.R.S.) 1. Entity name: 2425 Teller Avenue, LLC 2. Use of Restricted Words (if any of these terms are contained in an entity name, true name of an entity, trade name or trademark stated in this document, mark the applicable box): o“bank” or “trust” or any derivative thereof o“credit union”o “savings and loan” o“insurance”, “casualty”, “mutual”, or “surety” 3. Principal office street address: 2425 Teller Avenue Grand Junction, CO 81501 United States 4. Principal office mailing address (if different from above): N/A 5. Registered agent name (if an individual): Peters, Kevin 6.
